 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    HURSEL FLOYD MITCHELL,                               Case No. 1:19-cv-00097-AWI-BAM

12                   Plaintiff,                            ORDER REQUIRING PLAINTIFF TO FILE
                                                           LONG FORM APPLICATION TO
13           v.                                            PROCEED IN FORMA PAUPERIS

14    VETERANS ADMINISTRATION OF                           (ECF Nos. 2, 4)
      UNITED STATES,
15                                                         THIRTY-DAY DEADLINE
                     Defendant.
16

17
            On January 23, 2019, Plaintiff Hursel Floyd Mitchell (“Plaintiff”), proceeding pro se,
18
     filed the complaint in this action. (ECF No. 1.) Plaintiff did not pay the filing fee and instead
19
     filed an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (ECF No. 2).
20
     The application was incomplete, and the Court directed Plaintiff to submit a completed
21
     application or pay the filing fee. (ECF No. 3.)
22
            On April 11, 2019, Plaintiff submitted a second application to proceed in forma pauperis.
23
     (ECF No. 4.) However, as with his original application, Plaintiff’s second application also is
24
     incomplete. Plaintiff indicates that he is receiving Social Security income, but does not identify
25
     the amount. Additionally, despite previously reporting income received from other sources,
26
     Plaintiff now indicates that he only receives Social Security income.        He also no longer
27
     represents that he has a cash, checking or savings account or other items of value.          (Id.)
28

                                                       1
 1 Plaintiff’s application again is insufficient for the Court to determine if he is entitled to proceed

 2 without prepayment of fees in this action.

 3          Accordingly, the Court will order Plaintiff to complete and file an Application to Proceed

 4 in District Court Without Prepaying Fees or Costs (Long Form) – AO 239. Plaintiff is cautioned

 5 that his application must comply with Federal Rule of Civil Procedure 11(b), and his

 6 representations must be supported, and any denials of income must be warranted. If Plaintiff is

 7 unwilling to complete and submit the long form application, Plaintiff must pay the filing fee in

 8 full.

 9          Based upon the foregoing, it is HEREBY ORDERED that:

10          1.     The Clerk of the Court is directed to forward an Application to Proceed in District

11                 Court Without Prepaying Fees or Costs (Long Form) – AO 239 to Plaintiff;

12          2      Within thirty (30) days of the date of this order, Plaintiff shall either (1) pay the

13                 $400.00 filing fee for this action, or (2) complete and file the enclosed

14                 Application to Proceed in District Court Without Prepaying Fees or Costs (Long

15                 Form) – AO 239; and

16          3.     If Plaintiff fails to comply with this order, this action shall be dismissed.

17
     IT IS SO ORDERED.
18

19      Dated:    April 18, 2019                              /s/ Barbara    A. McAuliffe           _
                                                          UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28

                                                      2
